Fourth Court of Appeals
                                 San Antonio, Texas

                                       March 14, 2018

                                     No. 04-17-00724-CV

                          IN THE INTEREST OF I.P., A CHILD,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-02486
                     Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER

        The State’s brief was due on March 12, 2018. See TEX. R. APP. P. 38.6(b). On the due
date, the State filed a first motion for a ten-day extension of time to file the State’s brief.
       The State’s motion is GRANTED. The State’s brief is due on March 22, 2018.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court